Case 3:19-cr-00172-DCB-LRA Document 1 Filed 08/20/19 Page 1 of 2

SOUTHERN DISTRICT OF MISSISSIPPI
FILED
AUG 20 2019

 
 
  

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

   

ARTHUR JOHNSTON
pyr

   

UNITED STATES OF AMERICA

v. CRIMINALNO. 3! \ACF\Va BEB
ELMER GALENO FELICIANO-AGUSTIN
a/k/a Robert Rodriguez 18 U.S.C. § 1546(a)

42 U.S.C. § 408(a)(7)(B)

The Grand Jury charges:
COUNT |

On or about July 25, 2019, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, ELMER GALENO FELICIANO-
AGUSTIN a/k/a Robert Rodriguez, aided and abetted by others known and unknown to the
Grand Jury, did knowingly possess, utter, use and attempt to use a document prescribed by
statute and regulation for evidence of authorized stay or employment in the United States, that is
a Social Security Card, which card the defendant knew to be forged, counterfeited, altered,
falsely made, and otherwise unlawfully obtained in violation of Title 18, United States Code,
Sections 1546(a) and 2.

COUNT 2

On or about July 25, 2019, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, ELMER GALENO FELICIANO-
AGUSTIN a/k/a Robert Rodriguez, for the purpose of obtaining for himself and any other
person anything of value from any person, and for any other purpose, did, with intent to deceive,

falsely represent a number to be the social security account number assigned by the
Case 3:19-cr-00172-DCB-LRA Document 1 Filed 08/20/19 Page 2 of 2

Commissioner of Social Security to him, when in fact such number is not the social security

account number assigned by the Commissioner of Social Security to him in violation of Title 42,

United States Code, Section 408(a)(7)(B). J,
b Wed i,

D. MICHAEL HURST, JR.
United States Attorney

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this, the _ Lb ray of August, 2019.

aa 2 ae aS

UNITED STATES MAGISTRATE JUDGE
